IN THE SUPNm @BURT OF THE STATE OF MONTANA


                                   No. '311946

IN THE if&iTE& 3 V PHI3 WEST GREAT FALLS
FLOOD CONTROL AND DWINAGE DISTRICT
                                                         lv!fly I 1 @72
                                                    7Lornnd   j0 a r n e g
                                                               Je
                                                    CLERK OF SUPREME COURT
                                   OM REHEARING       STATE OF MONTANA



       11-1   che. above 2ntitled cause, an opinion was filed on
Oelileiiubea:   7, 197'1, and appears in 28 St.Rep. 1017.      8ra petition
tot   rehearing by the West Great Falls Flood Control and Drainage
ihstrict, rehearing was granted by an Order dated February 8,
~ 3 7 2 . The rehearing was granted in all matters, but the Court
desired elaboration upon the affect upon current outstanding
~rvdebtednessof the District caused by any decision made.
       Rehearing was had on May 5, 1972.          The Court has reconsidered
a L B matters and affirms its opinion l~eretoforepromulgated.
       As to the financial affairs of the District, during oral
drgu~nentthe District sought what it termed "guidance" from
chis Court, The district court is the proper jurisdiction to
make these determinations, and we decline to discuss those
matters herein.
       Accordingly, the opinion heretofore promulgated is adopted
and the remittitur shall issue forthwith.
       DATED this        /@
                              74
                              - day of May, 1972.      //
                                                          4